Judgments, Supreme Court, New York County (James A. *188Yates, J., at suppression hearing; Renee A. White, J., at plea and. sentence), rendered February 19, 2002, convicting defendant of criminal possession of a weapon in the third degree, criminal possession of a controlled substance in the fifth degree and bail jumping in the first degree, and sentencing her, as a second felony offender, to concurrent terms of 472 years, 27* to 47a years and 2 to 4 years, respectively, unanimously affirmed.
The court properly denied defendant’s suppression motion. Defendant’s suppression claim turns on the legality of the police checkpoint stop of the vehicle in which she was a passenger. Defendant did not preserve her claim that the People failed to establish which, of several purposes, was the primary purpose {see People v Jackson, 99 NY2d 125, 132-133 [2002]) of the checkpoint at issue, and the suppression court did not “expressly decide[ ]” that particular issue (CPL 470.05 [2]; see People v Turriago, 90 NY2d 77, 83-84 [1997]). We decline to review this claim in the interest of justice. Were we to review this claim, we would find that the officers’ testimony established that the primary purpose of the vehicle licensing and safety checkpoint met constitutional standards {see City of Indianapolis v Edmond, 531 US 32 [2000]; Delaware v Prouse, 440 US 648, 658 [1979]; see also State v Orr, 91 Ohio St 3d 389, 745 NE2d 1036 [2001], cert denied 534 US 972 [2001]).
Defendant received effective assistance of counsel at the suppression hearing {see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). There is no reason to believe that defendant would have been entitled to suppression had counsel raised the additional issues concerning the checkpoint that defendant now claims should have been raised. Concur—Nardelli, J.P., Ellerin, Williams, Lerner and Catterson, JJ.